Citation Nr: 1401338	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  07-13 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss prior to July 12, 2010. 

2.  Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss as of July 12, 2010.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Kerry Baker, Attorney


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty from March 1972 to March 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2006 and January 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In the April 2006 decision, the RO granted the Veteran's claim of entitlement to service connection for left ear hearing loss and assigned a noncompensable disability rating, effective June 27, 2005.  In the January 2011 decision, the RO granted service connection for right ear hearing loss, recharacterized the service-connected hearing loss disability as bilateral and assigned a 10 percent disability rating, effective July 12, 2010. 

In his April 2007 VA Form 9, the Veteran indicated that he would like to be scheduled for a hearing before a Board Veterans Law Judge (VLJ) at his local VA office.  However, in a September 2011 response to an RO letter regarding his hearing options, he indicated that he would like to withdraw his hearing request. Similarly, in April 2007, the Veteran submitted a request for a hearing before a Decision Review Officer (DRO).  However, before that hearing could be held as scheduled, on November 8, 2010, the Veteran submitted an October 2010 statement indicating that he would like to cancel his scheduled hearing.  Therefore, the Board considers that these respective requests for hearings have been duly withdrawn.  See 38 C.F.R. § 20.704(e).  

In a December 2011 decision, the Board denied the instant claims.  The Veteran appealed.  Subsequently, in a July 2013 order, the Court of Appeals for Veterans' Claims (Court) upheld a joint motion for remand by the parties, thus vacating the Board decision and remanding the claims back to the Board for proceedings consistent with the joint motion.

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is unemployed and, in a September 2013 report a vocational consultant, Michael La Raisi, M.A., stated that it is at least as likely as not that the Veteran's service-connected disabilities prevented him from following a substantially gainful occupation as a police officer.  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the joint motion, the parties noted that a July 2010 VA examining audiologist simply found that the Veteran's hearing loss had 'significant effects' on his ability to perform his occupation and that the impact of the hearing loss on his occupation was 'hearing difficulty.'  The parties pointed out that "an audiologist's report must fully describe the functional effects caused by hearing disability" (See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007)) and that the examiner had failed to do this.  Accordingly, a remand is required in order for the Veteran to receive a new VA audiology examination, which includes a full description by the audiologist of the functional effects caused by the Veteran's hearing disability.  

The parties also noted that the Veteran had indicated in a July 2005 statement that 'at any time his hearing would go out for a few minutes with ringing in his ears' and that the Board should determine whether this statement constituted evidence that would require consideration of an extraschedular rating.  Additionally, the Veteran's attorney subsequently submitted a September 2013 report from a vocational consultant, Michael La Raisi, M.A., which concludes that the Veteran's hearing impediment was inconsistent with an individual's ability to sustain employment as a police officer.   This report also suggests that referral for extraschedular consideration may be warranted.  Given these pieces of evidence, the VA examining audiologist, prior to assessing the functional effects caused by the hearing disability, should specifically review the Veteran's July 2005 statement, the September 25, 2013 report by the vocational consultant, and any other information in the claims file deemed pertinent.  Moreover, after completion of the VA audiologist's report, the RO/AMC should refer the Veteran's claims for extraschedular consideration.

Prior to arranging for the VA audiological evaluation, the RO/AMC should obtain any VA records of treatment or evaluation for hearing loss dated since August 2006.

Development should also be undertaken with respect to the TDIU claim, as set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Provide notification, in compliance with the Veterans Claims Assistance Act of 2000 (VCAA), to the Veteran about (1) the information and evidence not of record that is necessary to substantiate his claim for a TDIU; (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide.  A copy of this notification must be associated with the claims folder.

2.  Ask the Veteran to complete and return a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability). 

3.  Make arrangements to obtain the Veteran's VA treatment records, dated since August 2006.

4.  Thereafter, afford the Veteran a VA audiological evaluation.  

a. The claims file, including the Veteran's July 2005 statement, the July 2010 VA examination report, the July 2013 private vocational assessment, and any other information deemed pertinent must be made available to and reviewed by the examiner. 

b. The examiner should perform audiological testing to determine the current severity of the Veteran's bilateral hearing loss.

c. The examiner should fully describe the effects of the Veteran's hearing loss disability on his occupational functioning and daily activities.  The examiner should describe the effects that the hearing loss would have on the Veteran's ability to work as a police officer and explain the hearing difficulty that the Veteran suffers.  

d. The examiner should take a detailed history regarding the Veteran's employment, education, and vocational attainment in connection with the claim for a total disability rating based on individual unemployability.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected bilateral hearing loss and tinnitus, individually or in the aggregate, render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.

The examiner should provide a complete rationale for all opinions provided. 

5.  Next, refer the Veteran's claims for (a) an increased rating bilateral hearing loss and (b) entitlement to a TDIU to the appropriate VA compensation and pension officials for extraschedular consideration. 

6.  Finally, readjudicate the claims.  If they remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

